Citation Nr: 1823545	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  15-04 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral foot disability, claimed as callouses and bunion residuals.

2.  Entitlement to service connection for a bilateral foot disability, claimed as callouses and bunion residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


(The issue of entitlement to payment or reimbursement of unauthorized medical expenses is the subject of a separate decision.)


INTRODUCTION

The Veteran had active military service from June 1970 to June 1972 with service in the Republic of Vietnam from December 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Although technically the issue has not been certified to the Board, certification by the RO is an administrative procedure, not jurisdictional.  A failure to certify an issue does not deprive the Board of jurisdiction of an issue properly appealed.  See 38 C.F.R. § 19.35 (2017).  The matter has otherwise been fully developed for appellate review and testimony was taken at the Travel Board hearing.

In February 2015, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.  

The claims file is in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a bilateral foot disability, claimed as callouses and bunion residuals, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim for service connection for bilateral bunions was denied by a February 1987 Board decision that was not appealed or otherwise contested.  
	
2.  Evidence received subsequent to the February 1987 Board decision is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1987 Board decision which denied a claim for service connection for bilateral bunions is final. 38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 (1986).

2.  New and material evidence has been received since the February 1984 Board decision, and the claim of entitlement to service connection for a bilateral foot disorder, claimed as callouses and bunion residuals, is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been received to reopen the claim, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

In a decision dated in February 1987, the Board denied the Veteran's claim for service connection for bilateral bunions.  The Veteran was notified of the Board's February 1987 decision, and that decision is final.  38 U.S.C. § 4004 (b) (1982); 38 C.F.R. § 19.104 (1986).

The Veteran's application to reopen his claim of service connection for a bilateral foot disability was received in December 2011.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by an April 2012 rating decision, the RO adjudicated the claim on the merits, thus essentially reopening and denying the claim.  On appeal, however, the Board must make its own determination as to whether any newly submitted evidence warrants a reopening of the claim.  This is important because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The February 1987 Board decision denied the Veteran's claim noting that bunions were not present in service and that callouses were treated without recurrence.

Based on the grounds stated for the denial of service connection in the February 1987 Board decision, new and material evidence would consist of evidence of bunions in service or evidence of recurrence of callouses.  

In this regard, additional evidence received since the February 1987 rating decision includes various VA treatment records and personal hearing testimony from the Veteran.

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed unless such evidence is inherently incredible or beyond competence of the witness. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In regard to the evidence received since the February 1987 Board decision, the Board finds there is medical evidence of recurrence of callouses; in addition, the Veteran testified in February 2015 that he developed callouses and bunions on the bottom of his feet on active duty when he was serving in Vietnam, that it was treated by scraping his feet, medication, and light duty.  The evidence of record since the February 1987 Board decision is neither cumulative nor redundant. In addition, the new evidence relates to an unestablished fact necessary to substantiate the claim.   

Accordingly, the Board finds that the evidence received subsequent to February 1987 Board decision is new and material and serves to reopen the claim.  


ORDER

New and material evidence having been received, the claim for service connection for a bilateral foot disability, claimed as callouses and bunion residuals, is reopened.


REMAND

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  

To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board notes that the Veteran underwent a VA examination in March 2012 at which time the examiner noted that the Veteran reported that when he was in the military he had boots issued to him that were too small and that because of these boots, he had callouses, bunions, and painful feet bilaterally.  The Veteran reported that his feet got progressively worse over the years and that the only treatment had been the shaving off of the callouses of his feet.  The Veteran reported that his foot pain became so bad that he eventually had surgery two to three years prior at which time the small toes on both feet were broken and reset.  

After physical examination, the Veteran was diagnosed as having bilateral callouses and bilateral bunions.  The examiner opined that the Veteran's foot condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated, 

Review of medical records does show documentation of the [Veteran] being seen for callouses of his feet; this is a relatively self-limiting acute condition that has been treated over the years with shaving.  The [Veteran] does not have Hallux Valgus (bunions); furthermore, he has a relatively benign physical exam.  Radiographs show mild 1st MTP joint arthritis that is asymptomatic. 

The Board finds that the opinion is inconsistent with the findings.  The examiner noted that the Veteran did not have bunions; yet he was diagnosed as having bilateral callouses and bilateral bunions.

As such, the Board finds that the Veteran should be provided an additional opportunity to report for a VA foot examination for an etiology opinion of all current chronic foot disorders.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his bilateral foot conditions that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  All attempts to obtain records should be documented in the claims folder.

2.  The Veteran should be afforded a VA examination, preferably by a podiatrist.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all current foot disorders and provide an opinion as to whether it is at least as likely as not that any such disorder is related in any way to the Veteran's active duty service to include symptoms documented during such service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


